Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


Dontavious Dishawn Haney, Appellant                  Appeal from the 202nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-21-00094-CR          v.                       20F0133-202).      Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                         Stevens and Justice van Cleef participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the judgment by changing the notation
under the heading “Findings on Deadly Weapon” from “N/A” to “YES.” As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Dontavious Dishawn Haney, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED MAY 17, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk